DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “thermal management subsystem 104” in para. [0054].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“fluid capture cover” in claims 1 and 10
“outer race” in claims 1 and 10
“main bearing” in claims 1 and 10
“annular ring heat exchangers” in claim 3, 4, and 12-16

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "302" and "343" have both been used to designate the “rotor”.
The drawings are objected to because Figures 4B, 5B, 6B, 6C, 7B, 9C, 11, and 16A-19B utilize solid black shading. In accordance with 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color. Figures 4B, 5B, 6B, 6C, 7B, 9C, 11, and 16A-19B do not appear to include bar graphs or color.
The drawings are objected to because Figures 10A and 10B appear to be photographs. In accordance with 37 CFR 1.84(b), photographs are only accepted if photographs are the only practicable medium for illustrating the claimed invention. Based on the fact that the disclosure includes a substantial number of drawings illustrating the invention, it appears that photographs are not the only practicable medium for illustrating the claimed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities: 
In para. [0088], the description of “the air fan 318 may be coupled to the fan 318” is unclear and/or redundant.
In para. [00106], the specification states: “In some aspects, the volume flow fraction is greater than 1.0. In some aspects, the volume flow fraction is greater than 2.0.” This description, without further elaboration, would appear to defy basic principles of physics and aerodynamics, given that the air gap would not appear to be able to intake more air than the rotor is blowing.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“fluid flow passages” in claims 1 and 10
“supporting labyrinth” in claims 2, 17, and 18
“annular ring heat exchangers” in claim 3, 4, and 12-16
“air intake fan” in claims 4, 5, 8, 9, and 16

Claim Objections
Claims 4, 11, 17, and 18 are objected to because of the following informalities:  
In claim 4, line 3, “heat exchanges” should read “heat exchangers” or the like.
In claim 11, line 2, “said nacelle” should read “said nacelle structure” or the like.
In claim 11, lines 2-3, “the forward edge of said defining” should read “the forward edge of said nacelle structure defining” or the like.
In claims 17 and 18, the claims should end in a period in order to form a complete sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 10 recites “a plurality of winding bars.” However, in the preceding limitation, line 9 recites “a plurality of winding bars.” Therefore it is unclear if the winding bars in line 10 are the same winding bars recited in line, or a new plurality of winding 
Claims 12-13 recite “said one or more heat exchangers” which is indefinite because it lacks antecedent basis, given that claim 10, from which claims 12-13 depend, only recites “a heat exchanger.” Claims 14-16 and 18 fails to cure the deficiency.
Claim 14 recites “said air gap” which is indefinite because it lacks antecedent basis, given that neither claim 12 nor claim 10, from which claim 14 depends, recite an air gap. For examination purposes, Examiner is interpreting claim 14 to depend from claim 13, such that claims 14 and 15 are identical and examined together.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vander Lind et al. (US 2015/0188367 A1), hereinafter Lind.
Regarding claim 1, Lind discloses a fluid cooled electric motor assembly (para. [0054], regarding the power system 234 may include one or more motors or engines for providing power to the aerial vehicle 230), said motor assembly comprising: 
an external rotor (rotor 308; fig. 3A), said external rotor comprising: 
a rotor support structure (rotor housing 302A; fig. 3A), said rotor support structure coupled to an outer race of a main bearing (para. [0070], regarding the rotor backplate 304 may be rotatably coupled (e.g., via a bearing, not shown) to the rotor housing 302A); and 
a plurality of magnets (rotor magnets 308B; fig. 3A) coupled to an interior surface of said rotor support structure (as shown in fig. 3A); 
an internal stator (stator 310; fig. 3A), said internal stator comprising: 
a stator support structure (stator iron 310A; fig. 3A), said stator support structure comprising fluid flow passages (coolant inflow line 316; fig. 3A) radially internal to a plurality of winding bars (stator windings 310B; as shown in fig. 3A); 
a plurality of winding bars coupled to said stator support structure (stator windings 310B); and 
a fluid capture cover (cooling channel 312; fig. 3A) around a peripheral surface of said plurality of winding bars (cooling channels 312 capture the coolant fluid and follow the inner peripheral surface of the stator windings 310B, as shown in fig. 3A); 
cooling fluid (para. [0071], regarding the cooling channel 312 may allow coolant, such as a liquid coolant or a gas coolant, to pass through, thereby cooling the stator iron 310A; fig. 3A); 
one or more heat exchangers fluidically coupled to said fluid flow passages (para. [0072], regarding coolant inflow plug 322 may receive the coolant from a heat exchanger, and the coolant inflow line 316 may provide the coolant from the coolant inflow plug 322 to the cooling channel 312; figs. 3A and 3B); and 
a fluid pump (pump 332; fig. 3B).

Regarding claim 3, Lind discloses the invention in claim 1, and further discloses wherein said one or more heat exchangers comprise one or more annular ring heat exchangers (para. [0096], regarding an example rotor/stator assembly may be integrated with a heat exchanger (e.g., the heat exchanger may be affixed to an assembly housing surrounding the rotor/stator assembly)).

Regarding claims 6 and 7, Lind discloses the invention in claims 1 and 3, and further discloses the invention further comprising a drive motor for said fluid pump (para. [0082], regarding the separate pump may be powered separately from the rotor/stator assembly 300 or via a drivetrain connected to rotor shaft 302B).

Regarding claim 10, Lind discloses an aerial vehicle (aerial vehicle 130; fig. 1), said aerial vehicle comprising a plurality of electric motor driven rotor assemblies (para. 
an external rotor (rotor 308; fig. 3A), said external rotor comprising: 
a rotor support structure (rotor housing 302A; fig. 3A), said rotor support structure coupled to an outer race of a main bearing (para. [0070], regarding the rotor backplate 304 may be rotatably coupled (e.g., via a bearing, not shown) to the rotor housing 302A); and 
a plurality of magnets (rotor magnets 308B; fig. 3A) coupled to an interior surface of said rotor support structure (as shown in fig. 3A); 
an internal stator (stator 310; fig. 3A), said internal stator comprising: 
a stator support structure (stator iron 310A; fig. 3A), said stator support structure comprising fluid flow passages (coolant inflow line 316; fig. 3A) radially internal to a plurality of winding bars (stator windings 310B; as shown in fig. 3A); 
a plurality of winding bars coupled to said stator support structure (stator windings 310B); and 
a fluid capture cover (cooling channel 312; fig. 3A) around a peripheral surface of said plurality of winding bars (cooling channels 312 capture the coolant fluid and follow the inner peripheral surface of the stator windings 310B, as shown in fig. 3A); 
cooling fluid (para. [0071], regarding the cooling channel 312 may allow coolant, such as a liquid coolant or a gas coolant, to pass through, thereby cooling the stator iron 310A; fig. 3A); 
a heat exchanger fluidically coupled to said fluid flow passages (para. [0072], regarding coolant inflow plug 322 may receive the coolant from a heat exchanger, and the coolant inflow line 316 may provide the coolant from the coolant inflow plug 322 to the cooling channel 312; figs. 3A and 3B); and 
a fluid pump (pump 332; fig. 3B).

Regarding claim 12, Lind discloses the invention in claim 10, and further discloses wherein said one or more heat exchangers comprise one or more annular ring heat exchangers (para. [0096], regarding an example rotor/stator assembly may be integrated with a heat exchanger (e.g., the heat exchanger may be affixed to an assembly housing surrounding the rotor/stator assembly)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 2015/0188367 A1), hereinafter Lind, in view of Sharma et al. (US 2017/0314416 A1), hereinafter Sharma.
Regarding claims 2 and 17, Lind discloses the invention of claims 1 and 10, and further discloses wherein said rotor support structure (rotor housing 302A) comprises: an outer solid surface (as shown in fig. 3A); an inner solid surface (as shown in fig. 3A).
Lind does not appear to specifically disclose a supporting labyrinth between said outer solid surface and said inner solid surface.
However, Sharma is in the field of lattice structures for engine casings (abstract) and teaches a supporting labyrinth between said outer solid surface and said inner solid surface (para. [0022], regarding the internal cooling passage 701 is provided with lattice structures that contribute to the engine casing's strength while allowing sufficient air passage (and correspondingly low pressure drop) to enable cooling air to flow through the engine case; fig. 7).
.

Claim 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 2015/0188367 A1), hereinafter Lind, in view of Moore et al. (US 2018/0138766 A1), hereinafter Moore.
Regarding claim 11, Lind discloses the invention in claim 10, but does not appear to specifically disclose the invention further comprising a nacelle structure coupled to said electric motor driven rotor assemblies, said nacelle defining an outer surface, the forward edge of said defining an air gap behind said rotor.
However, Moore teaches a nacelle structure (outer casing 206; fig. 3) coupled to said electric motor driven rotor assemblies (electric machine 246; fig. 3), said nacelle defining an outer surface (outer surface of outer casing 206, as shown in fig. 3), the forward edge of said defining an air gap behind said rotor (annular inlet 208 downstream of the fan 226, as shown in fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the motor assembly of Lind to include a nacelle structure coupled to said electric motor driven rotor assemblies, said nacelle defining an outer surface, the forward edge of said defining an air gap behind said rotor as taught by 

Regarding claim 13, Lind as modified discloses the invention in claim 11, and further discloses wherein said one or more heat exchangers comprise one or more annular ring heat exchangers (para. [0096], regarding an example rotor/stator assembly may be integrated with a heat exchanger (e.g., the heat exchanger may be affixed to an assembly housing surrounding the rotor/stator assembly)).

Regarding claims 14 and 15, Lind as modified discloses the invention in claim 13, and further discloses wherein an outer surface of said one or more annular ring heat exchangers (see again para. [0096]) is fluidically coupled to said air gap (in Lind as modified, the annular ring heat exchanger is necessarily fluidically coupled to the air gap taught by Moore by nature of the inherently intervening air).

Allowable Subject Matter
Claims 4-5, 8-9, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not appear to teach the combined limitations of claims 4 and 16, specifically, the invention further comprising an air intake fan, said air intake fan adapted to suck air into said one or more annular ring heat exchangers from an area radially outward of said one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647